Citation Nr: 9922164	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sensorineural 
hearing loss of the left ear.

3.  Entitlement to service connection for sensorineural 
hearing loss of the right ear.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that (1) denied 
service connection for PTSD, (2) denied service connection 
for sensorineural hearing loss, and (3) denied service 
connection for tinnitus.  The veteran submitted a notice of 
disagreement in February 1998, and the RO issued a statement 
of the case in February 1998.  The veteran submitted a 
substantive appeal in April 1998.  The RO issued a 
supplemental statement of the case in June 1998.

Following a review of the record, the Board has found it 
beneficial to separate the matter of hearing loss as to the 
right ear and as to the left ear, thereby reclassifying these 
issues as shown on the first page of this decision.  There is 
no prejudice to the veteran in doing so, as the record 
reveals that the veteran and his representative have 
extensively argued the merits of the claim, and have been 
provided with the laws and regulations pertaining to the 
criteria for establishing service connection for a 
disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection for right ear hearing loss 
and for PTSD will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims to be decided has been 
obtained by the RO.

2.  Although there is medical evidence of record indicating 
that the appellant is currently diagnosed with a left ear 
hearing loss, and also with tinnitus, there is no medical 
evidence either disorder was present during the veteran's 
active service, nor is either disorder shown to be 
etiologically related to his service or any incident therein.

3.  The appellant has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for left ear hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology 
postservice.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The Board notes that certain diseases, such as sensorineural 
hearing loss, when manifest to a compensable degree within 
one year after the appellant's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question which the Board must address in this 
case, as to all the appellant's claims, is whether he has 
presented well-grounded claims.  A well-grounded claim is one 
which is plausible.  If he has not, the claims must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 142-143 (1992)  (Service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the appellant's 
claims seeking service connection for left ear hearing loss 
and for tinnitus are not well-grounded claims.

The veteran had active service from April 1967 to December 
1968, and he served in the Artillery in Vietnam from October 
1967 to December 1968.  The veteran was assigned in Vietnam 
initially to HHB Battery, 1st Battalion, 8th Artillery and 
then to HHB Battery, 7th Battalion, 11th Artillery.  The 
veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a wireman 
(communications).  Service documents reveal that his 
principal duties while in Vietnam, as reported in his DA Form 
20 Record of Assignments, was as a wireman and a switchboard 
operator.

A careful review of service medical records is entirely 
negative for complaints of auditory trauma, or complaints of 
hearing loss.  Service medical records show that the veteran 
underwent a medical examination in October 1967 at the time 
of enlistment.  Audiometric evaluation at that time revealed 
some decibel thresholds in the right ear in excess of 20 (ASA 
units converted to ISO units) at the frequency of 4,000 
hertz.  However, findings regarding the left ear were well 
within normal limits.  Service medical records do not show 
complaints of tinnitus during service.

Post-service medical records show that the veteran did not 
have ringing in his ears in August 1969, but that he did have 
a slight ringing in his ears in March 1973--nearly five years 
after separation from service and at a time when the veteran 
was working in private employment for Remington Arms Company.  
These records are against a showing of a continuity of 
symptomatology of tinnitus since service.

Likewise, these same post-service medical records show normal 
hearing in the left ear as of August 1969, but show left ear 
hearing loss by 1975, after several years of industrial noise 
exposure at the Remington Arms Company.

In summary, there is simply no medical evidence of record of 
a left ear hearing loss or tinnitus until several years after 
service and the medical evidence that is of record does not 
establish a nexus to the appellant's service or any incident 
therein.

Even assuming the credibility of the appellant's contentions 
that he was exposed to noise during his service, there is 
clear medical evidence that he was not diagnosed with left 
ear hearing loss or tinnitus until several years after 
service.  There is also clear evidence of post-service 
industrial noise exposure.  The appellant has provided no 
competent evidence of a nexus between his service and his 
subsequently diagnosed left ear hearing loss or tinnitus.  
Accordingly, as such evidence has not been presented here, 
the appellant has not submitted well-grounded claims.

In summary, the Board has considered the contentions of the 
veteran and, inasmuch as he is offering his own medical 
opinion and diagnosis, notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claims, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claims 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

The claims seeking service connection for left ear 
sensorineural hearing loss and for tinnitus are denied, as 
all the claims are not well grounded.


REMAND

With regard to the veteran's claim seeking service connection 
for a right ear hearing loss, the Board notes that on 
entrance examination in April 1967, audiological evaluation 
of pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

40

(For ease of reference, VA data obtained prior to June 30, 
1966 and service data obtained prior to October 31, 1967 have 
been converted to ISO units.)

As previously noted, service medical records are negative for 
any complaints of hearing loss or auditory trauma.  On 
separation examination in December 1968, the veteran's 
hearing was reported as normal, with no complaints, but there 
were no audiological findings.  The next post-service 
audiological evaluation of record was performed in August 
1969 by the veteran's employer, the Remington Arms Company.  
That audiological evaluation of pure tone thresholds, in 
decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10

60

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Applying the standard of 38 C.F.R. § 3.385 to the veteran's 
examination findings, the Board notes that the veteran 
apparently had a right ear hearing loss upon entrance 
examination, which would rebut the presumption of soundness.  
Furthermore, although the veteran did not have any finding of 
a right ear hearing loss upon separation from service, the 
audiometric findings from August 1969, within one year of the 
veteran's separation from service, do meet the § 3.385 
definition of hearing loss for the right ear.  The Board also 
noted that the 1969 findings are slightly elevated when 
compared to the 1967 findings.

It is unclear to the Board whether this elevation in findings 
from 1967 to 1969 represents an aggravation of the veteran's 
right ear hearing loss during his service.  The Board notes 
that it is not competent to address this question without a 
solid foundation in the record grounded in medical evidence.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, it is appropriate that this issue be remanded so 
that an appropriate specialist may review the medical record 
and opine as to whether the veteran had a right ear hearing 
loss in April 1967 that pre-existed military service; whether 
he had a right ear hearing loss in August of 1969, and if so, 
did it undergo an increase in severity in service; and was 
any such increase beyond natural progress of the disease?

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by § 3.304(f) to warrant a 
grant of service connection for PTSD: (1) a current, clear 
medical diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, at 138.  The Court further held that, if the claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  Id. at 142.  The Court also 
held that, in order to permit judicial review of a denial of 
service connection for PTSD by the Board, the Board must 
generally make specific findings of fact as to whether the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressors were related to such combat.  
Id. at 145.

Regarding the veteran's claimed PTSD, the Board notes that 
review of the evidentiary record reveals that the veteran 
served in the Artillery in Vietnam from October 1967 to 
December 1968.  The veteran's DD Form 214 indicates that his 
military occupational specialty (MOS) was that of a wireman 
(communications).  Service documents reveal that his 
principal duties while in Vietnam, as reported in his DA Form 
20, Record of Assignments, was as a wireman and as a 
switchboard operator.  The veteran was assigned in Vietnam 
initially to HHB Battery, 1st Battalion, 8th Artillery from 
and then to HHB Battery, 7th Battalion, 11th Artillery 
attached to the 25th Infantry.

The veteran has argued that he was involved in combat as he 
has contended that he made frequent trips to fire support 
bases, where his units conducted fire missions against the 
enemy and where they received enemy fire.  The Board finds, 
however, that based on his service personnel records, it is 
unclear whether the veteran participated in combat and it is 
premature for the Board to make any findings regarding that 
question at this time.

The Board further notes that the veteran's service medical 
records are negative for complaints, findings, or diagnosis 
of PTSD.  However, more recent medical evidence of record, 
including VA outpatient treatment records since 1996, and VA 
examinations of September 1997 and October 1997, have made a 
diagnosis of PTSD, based on the acceptance of the veteran's 
history of stressors.

The veteran has reported a number of stressors on various 
occasions.  In July 1997, he provided a statement with the 
following information.  (1)  The base camp in Cu Chi came 
under mortar fire on the veteran's first night; (2) the 
veteran drove a jeep for a Major Ramos who was always looking 
for action out in the field, where the veteran was exposed to 
enemy fire; (3) when out in the field with Major Ramos, a 
bridge was blown out behind them, and they had to be 
airlifted back to base camp; (4) that on one occasion he 
unloaded body bags from a helicopter and was treated for 
nerves; (5) the veteran had witnessed a friend named John 
(last name unknown) being blown apart by a Claymore mine near 
a fire support base called Janet; and (6) while the veteran 
was leading a truck convoy, the trucks took on small arms 
fire and would not stop and ran over Vietnamese children.  
The veteran provided essentially the same history of 
stressors during his September 1997 VA examination.

The veteran also reported in that same statement that he has 
previously received court ordered psychiatric treatment in 
Little Falls, New York.  The Board notes those treatment 
records are not within the claims file.  As this case must be 
remanded for the reasons discussed below, it is appropriate 
that an effort also be made to obtain these and any other 
missing treatment records.

The Board finds that this case must also be remanded in order 
for the RO to attempt to verify the veteran's claimed 
stressor experiences and to determine whether he was engaged 
in combat.  The Board finds that additional development of 
the record should be undertaken by contacting the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly the U.S. Army & Joint Services Environmental Support 
Group (ESG) to attempt to verify the veteran's claimed 
stressors and to determine whether he was engaged in combat.  
In particular, USASCRUR should be requested to provide unit 
histories pertaining to HHB Battery, 1st Battalion, 8th 
Artillery; and HHB Battery, 7th Battalion, 11th Artillery, 
during the veteran's service with those units.

Prior to this, the RO should request from the veteran a 
statement containing as much detail as possible regarding the 
stressors to which he was exposed during service.  The 
veteran should be asked to provide specific details of the 
claimed stressful events during service, such as dates, 
locations, detailed descriptions of the events, his service 
units at the time of the stressors, and the duty assignments, 
names and any other identifying information concerning other 
individuals involved in the stressor events.  The veteran 
should be notified that this information is critical to the 
attempted verification of his claimed stressors.  The Board 
notes that while the veteran has reported numerous stressor 
events to date, he has been very vague in the details of 
these reported incidents and has failed to identify any 
individuals involved in any of the claimed events, nor has he 
given significant information regarding the dates, locations 
and units involved in the claimed events.  With the 
information provided to date, verification would be difficult 
if not impossible.  It is to the veteran's benefit that he 
provide additional information, if possible, as this would 
increase the possibility of verification.  This is 
particularly why the veteran should be informed of the need 
for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors, and this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20, should be forwarded to the USASCRUR for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam, as discussed 
above.

After the above development has been completed, the RO should 
determine if the record establishes that the veteran was 
engaged in combat in accordance with 38 U.S.C.A. § 1154(b) 
and whether he experienced a verified stressor or stressors.  
If so, then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what combat incidents or stressor(s) have been 
accepted as established by the record, and the medical 
examiner(s) must be instructed that only those events may be 
considered in determining the veteran's diagnosis.  If the 
veteran does undergo an examination, the examination should 
determine his current diagnosis, if any, and it is also 
important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should refer the veteran's 
claim seeking service connection for a 
right ear hearing loss for medical 
review by an appropriate specialist.  
The claims folder, to include a copy of 
this remand should be provided to the 
reviewing medical specialist.  Based on 
his/her review of the case, the 
reviewing specialist should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated right ear hearing loss 
disorder is etiologically related to the 
veteran's service.  More specifically, 
the specialist should provide an opinion 
as to whether it is at least as likely 
as not that: a) the veteran's right ear 
hearing loss disorder pre-existed 
entrance on military service; b) if so, 
did it undergo an increase in severity 
therein; c) was any such increase beyond 
natural progress of the disease?  It is 
critical that the entire claims folder, 
to include a copy of this remand be 
provided to the specialist for review.  
The final report should reflect review 
of pertinent material in the claims 
folder and include the complete 
rationale for all opinions expressed.

2.  Regarding the veteran's claimed 
PTSD, the RO should contact the veteran 
and request that he provide the names 
and addresses of all medical care 
providers who have treated him for his 
claimed PTSD.  The RO should request the 
veteran to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records, not already on file, 
which may exist and incorporate them 
into the claims folder.  Specifically 
requested should be records of the 
veteran's court ordered psychiatric 
treatment in Little Falls, New York.

3.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, and 
associate them with the claims folder.

4.  The veteran should also once again 
be asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date 
of each event identified, the unit to 
which he was assigned at the time, the 
full names of other individuals 
participating, if known, in addition to 
any other identifying information which 
may be relevant.  The veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result 
in an adverse determination.  The 
veteran's response should be associated 
with the claims folder.

5.  Regardless of the veteran's 
response, the RO must then review the 
entire file, including the veteran's 
previous statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant 
to this remand, and prepare a summary of 
all the claimed stressors.  This summary 
and all associated documents, to include 
the veteran's DD Form 214, and DA Form 
20,  should be sent to the USASCRUR, 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, to include unit histories 
regarding the veteran's assigned units 
during his service in Vietnam.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran was engaged in combat and 
whether he did experience any of his 
claimed stressor(s) and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor(s).  If the RO determines that 
the veteran did not engage in combat, 
and/or did not experience the claimed 
stressor(s), or the evidence is 
insufficient to establish the occurrence 
of the stressor(s), the inquiry may end 
there, and the case returned to the 
Board after compliance with the 
provisions of 38 C.F.R. § 19.31.  

7.  If, and only if, the RO determines 
that the record establishes that the 
veteran was engaged in combat or 
establishes the existence of a stressor 
or stressors, the RO should specify 
those findings for the record.  If and 
only if such is established, the RO 
should then schedule the veteran for a 
VA psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or by 
the RO may be relied upon.  The claims 
folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for 
Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.

8.  After the development requested 
above has been completed, the RO should 
again review the record.  The RO should 
adjudicate the question of whether the 
evidence establishes that the veteran's 
right ear hearing loss disorder clearly 
and unmistakably pre-existed service, so 
as to rebut the presumption of soundness 
at entry, and if so, whether there is 
evidence of aggravation in service 
beyond normal progress pursuant to 
38 C.F.R. §§ 3.304(b), 3.306.  The RO 
should also adjudicate the question of 
entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the veteran, the RO 
should furnish him and his 
representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

